 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 602Fallon-Williams, Inc. and its alter egos G.B.S. Consult-ants, Ltd., d/b/a Fallon-Williams Services, and Mercury Mechanical Services, Inc. and The United Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry of the United States and Canada, AFLŒCIO, Local 537.  Cases 1ŒCAŒ34968 and 1ŒCAŒ35272 September 30, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND TRUESDALE On September 4, 1998, Administrative Law Judge Stephen J. Gross issued the attached decision.  The Re-spondents filed exceptions and a supporting brief.1 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions as modified and set forth in full below.  The complaint alleges that the Respondents violated Section 8(a)(5) and (1) of the Act by repudiating their col-lective-bargaining agreement with the Charging Party Un-ion, by failing to apply the provisions of the agreement to the operations of Respondent Mercury Mechanical Ser-vices, Inc. (Mercury), and by failing and refusing to fur-nish the Union with relevant information.  The judge found the violations.2  Thus, he found that Respondent G.B.S. Consultants, Ltd. (GBS) was the successor to Re-spondent Fallon-Williams, Inc.3 and that GBS assumed Fallon-Williams™ collective-bargaining agreement with the Union.  He also found that GBS and Mercury were alter egos, which means that Mercury, like GBS, was obligated to honor the collective-bargaining agreement.  He there-fore concluded that Mercury (and its alter ego GBS) acted unlawfully by failing to honor the terms of the contract and by failing to supply the requested information.                                                                                                                      1 Stephen J. Fallon Jr. filed a request that the complaint be dismissed as to Fallon-Williams, Inc. and Fallon in his individual capacity or, in the alternative, that the case be remanded to the judge for the taking of additional evidence.  Because we find, for the reasons discussed below, that Fallon-Williams did not violate the Act, and because Fallon him-self was neither alleged nor found to have acted unlawfully, we find it unnecessary to address this request. The Respondents have requested oral argument. The request is de-nied as the record, exceptions, and brief adequately present the issues and the positions of the parties. 2 Although the judge did not include the repudiation of the contract in his conclusions of law, his recommended Order includes injunctive relief for that conduct.  We therefore infer that the judge found the violation. 3 See NLRB v. Burns Security Services, 406 U.S. 272 (1972).  The judge found that Fallon-Williams and GBS were neither alter egos nor a single employer.  He found instead that GBS was the successor to Fallon-Williams, although that relationship was not alleged in the com-plaint.  The judge also found that Fallon-Williams and Mercury were not alter egos or a single employer.  No exceptions were filed to any of those findings. 1. We agree with the judge that GBS and Mercury are alter egos.  In determining whether an alter ego relation-ship exists, the Board considers whether two entities have substantially identical ownership, management and super-vision, business purpose, operation, customers, and equipment.4  Another relevant factor is whether one entity was created in an attempt to enable another to avoid its obligations under the Act.  However, the Board has consis-tently held that such a motive is not necessary for finding alter ego status.5   Here, as the judge found, the parties stipulated that the two entities have substantially identical management, business purpose, operations, equipment, customers, and supervisors, and shared premises and facilities.  In addi-tion, Jack Hanrahan is the sole owner of GBS, and his wife is the sole owner of Mercury.  The Board has not hesitated to find alter ego status even though entities had different owners, when the owners were in a close familial relation-ship.6  Our dissenting colleague would find that Mercury is not the alter ego of GBS, solely because there is no showing that Mercury was created in order to avoid GBS™ obliga-tions under the Act.  As our colleague concedes, however, that position has been rejected by the Board and, appar-ently, by most circuit courts of appeals that have consid-ered the issue.7  And with good reason.  It would be anomalous to allow an employer to walk away from a col-lective-bargaining agreement merely by changing its name but not the substance of its operations, even if the change in form is neither carried out for a nefarious purpose nor accomplished through deception.  As the First Circuit has observed, ﬁif a company merely changed its corporate form for legitimate tax or corporate reasons, it is hard to see why the new entity should be able to disregard an ex- 4 Crawford Door Sales Co., 226 NLRB 1144 (1976). 5 See, e.g., APF Carting Inc., 336 NLRB 73 fn. 4 (2001); Dupont Dow Elastomers L.L.C., 332 NLRB 1071 fn. 1 (2000). 6 See, e.g., Crawford Door Sales Co., 226 NLRB at 1144. 7 See, e.g., Dupont Dow Elastomers L.L.C., supra; NLRB v. Hospital San Rafael, Inc., 42 F.3d 45, 51 (1st Cir. 1994), cert. denied 516 U.S. 927 (1995); Goodman Piping Products v. NLRB, 741 F.2d 10, 12 (2d Cir. 1984); Stardyne, Inc. v. NLRB, 41 F.3d 141, 148 (3d Cir. 1994); NLRB v. Allcoast Transfer, Inc., 780 F.2d 576, 581 (6th Cir. 1986); NLRB v. Tricor Products, 636 F.2d 266, 270 (10th Cir. 1980); Fugazy Continental Corp. v. NLRB, 725 F.2d 1416, 1419 (D.C. Cir. 1984).  But see, Operating Engineers Local 150 v. Centor Contractors, Inc., 831 F.2d 1309, 1312Œ1313 (7th Cir. 1987); Iowa Express Distribution, Inc. v. NLRB, 739 F.2d 1305, 1311 (8th Cir. 1984); Plumbers Local 343 v. Nor-Cal Plumbing, Inc., 48 F.3d 1465, 1470 (9th Cir. 1994). 336 NLRB No. 54  FALLON-WILLIAMS, INC. 603isting collective-bargaining agreement[.]ﬂ 
NLRB v. Hospi-tal San Rafael,
 42 F.3d at 51. 
In sum, there is no disagreement with our dissenting 
colleague that all of the elements for finding that Mercury 
is the alter ego of GBS ar
e present except for unlawful motive. While a colorable case could be made for finding 
unlawful motive, we need not 
decide that issue because 
that factor is not determinative of an alter ego finding.  
Accordingly, we affirm the judge™s finding that the two 
companies are alter egos. 
2.  The Respondents have excepted to the judge™s find-
ing that Mercury and GBS unlawfully failed to apply the 

provisions of the contract to Mercury™s operations.
8  They 
contend that Mercury and GBS should be absolved from 

their duty to apply the contract terms.  Thus, by June 1995, 
Fallon-Williams had fallen more than $100,000 in arrears 
in payments to the union fringe benefit funds. GBS was 
attempting to pay off the arrearages and by June 1996 had 
reduced them to just over $50,000.  At that point, the Un-
ion exercised its contractual ri
ght to remove the employees 
from GBS while GBS remained delinquent in payments.
9  Although the contract explicitly provides that it shall con-

tinue in effect even if the Union does remove the employ-
ees, the Respondents argue that the Union, by its actions, 
made it impossible for them to comply with the contract.  
Thus, by removing the employees (who assertedly took 
their company vans home with them and failed to return 

them for some time), the Union prevented GBS from ful-
filling its contracts with customers and, consequently, 
from making further payments into the funds.  Accord-
ingly, the Respondents conte
nd, when Mercury began to 
operate on a nonunion basis, not applying the collective-

bargaining agreement, it was out of necessity, not out of 
any desire to avoid dealing with the Union.  They there-
fore argue that they should not
 be held liable for failing to 
honor the terms of the contract. 
We reject those contentions.  To begin with, we find the 
Respondents™ ﬁimpossibilityﬂ argument unpersuasive.  The 
Board has consistently rejected
 defenses to allegations of 
8(a)(5) violations based on the employer™s inability to 
pay.
10  Although here the Respondents argue 
 that their inability to pa
y was caused by the Union™s ac-
tions, the fact is that GBS™ financial woes were caused not 

by the Union but by Fallon-Williams™ prior failure to make 
the contractually required payments to the benefit funds.  
                                                          
                                                           
8 No exceptions were filed to the judge™s finding that the Respon-
dents unlawfully failed to furnish the requested information. 
9 The judge inadvertently stated that this occurred in 1966, rather 
than 1996.  We correct the error. 
10 See, e.g., Nick Robilotto, Inc.
, 292 NLRB 1279 (1989), in which 
the Board found an 8(a)(5) viola
tion even though the employer, like 
GBS, was taking steps to become current in its fringe benefit contribu-
tions. 
Moreover, the Union was contractually entitled to remove 
the employees, as the Respondents concede.  The contract 
provision that allowed the Union to remove the employees 
from GBS jobs without abrogating the contract gave the 
Union the power to cause diffi
culties for employers with-
out enabling the employers to
 walk away from the con-
tract.  So, while the Union may have contributed to GBS™ 

difficulties by invoking its rights under this provision, 
those are the terms the Respondents agreed to.
11  At bot-
tom, the Respondents™ ﬁimpossibilityﬂ defense is that, hav-
ing failed to comply with the plain terms of the contract, 
and having provoked a response by the Union that, while 
perhaps harsh, was expressly permitted by the contract,
12 the Respondents should now be allowed to walk away 

from the contract altogether and operate nonunion.  Need-
less to say, we reject that contention. 
The Respondent also argues that they should not have to 
pay into the funds during periods in which the Union was 
refusing to supply employees.  We also reject that conten-
tion.  The contract provides that it shall continue in effect 
even during periods in which the Union is withholding 

employees.  Contrary to the Respondents™ urging, we find 
nothing unfair in holding them to the terms of the contract 
they adopted.
13  And the contract explicitly states that such 
payments are required only for periods in which employ-
ees are actually working; thus, the Respondents are liable 
only for hours during which employees performed work 
covered by the contract. 
We find no merit in the Respondents™ further argument 
that Mercury could ignore the 
contract because the Union 
waived its application by denying that it had a contract 
with GBS.  The Respondent argues that, during discus-
sions over the moneys owed to the funds, the Union™s ne-
gotiators stated that the Union had no contract with GBS.  
 11 The Respondents™ contention that the multiemployer collective-
bargaining agreement was a contract of
 adhesion is without merit.  No 
employer is required to engage in
 multiemployer bargaining without its 
consent.  See, e.g., 
Longshoremen (General Ore, Inc.)
, 126 NLRB 172 
(1960).  Had Fallon-Williams wished
 to negotiate different employ-
ment terms, it could have timely
 withdrawn from the multiemployer 
unit and bargained on an individual basis.  And as the successor to 
Fallon-Williams, GBS was not obliged to adopt the contract.  
NLRB v. 
Burns Security Services, 406 U.S. at 281Œ291. 
12 The employees had no contractual right to keep the Respondents™ 
vans when they were not working 
for the Respondents.  There is noth-
ing in the Respondents™ offers of proof, however, to indicate that the 
employees were acting at the Union™s 
request when they failed to return the vans.  Moreover, the Respondents™ counsel, in his closing argument 
to the judge, did not contend that the employees™ actions in keeping the 
vans contributed to the Respondents™ inability to operate.  
13 The Respondents argue that the ju
dge refused to allow them to in-
troduce testimony concerning the construction of the collective-
bargaining agreement and its requirement that they pay into the funds 
while the Union was withholding employees.  That simply is not true.  
The Respondents made no such proffer at the hearing. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 604In his affidavit, however, GB
S™ president conceded that the Union™s contract was, in fact, with Fallon-Williams.  
Moreover, when GBS took over Fallon-Williams™ opera-
tions and adopted the union contract, it made payments to 
the funds in Fallon-Williams™ name.  The Respondents 
stipulated that the Union was not informed of GBS™ take-
over of Fallon-Williams.  In these circumstances, the Un-

ion™s statement that it had no contract with GBS likely 
reflected the Union™s understanding of the situation.
14 Nor do we find merit in the Respondents™ argument that 
the Union is barred by res judicata from litigating its claim 
for pension moneys because of
 a default judgment against 
Mercury in Federal district court.  Initially, there is nothing 

in the record on which the Board could conceivably base a 
finding of res judicata.  The only mention of the judgment 
in the record is the following statement by the Respon-
dents™ counsel at the hearing: ﬁ[t]here™s an arrearage in the 
Federal District Court by way of a default judgment.ﬂ  
That is all.  There is nothing 
in the record even identifying 
the parties or describing the particulars of the judgment.  

The Respondents did not raise the judgment as an affirma-
tive defense in answer to the 
complaint or make any sort 
of res judicata argument to the judge.  
Moreover, res judicata applies, if
 at all, only to parties to 
the judgment and their privies.
15  The Respondents have 
not shown that either the General Counsel or the Union 

was a party to the district court litigation.  According to 
the Respondents™ brief, the suit was brought by the admin-
istrator of the Union™s pension funds.  It is well established 
that fund trustees and administrators are separate parties 
from the unions and employers who establish the funds.
16  The Respondents do not explain why the Union or the 

General Counsel should be found to be in privity with the 
pension funds or their officials.  In any event, the Board 
has consistently held that the Government is not precluded 
from litigating issues of Federal law even though related 
claims have previously been decided in State or Federal 
courts in actions to which the Government was not a 
party.
17  For all of these reasons, the Respondents™ res ju-
dicata argument must fail.  Contrary to the Respondents, 

however, the Union will not benefit from a double recov-
                                                          
                                                           
14 The Respondent also argues that the Union was trying to put GBS 
out of business, and that the Un
ion™s conduct therefore was no longer 
protected activity.  Nonetheless, in 
their answer to the complaint, the 
Respondent™s explicitly acknowledged 
that the Union™s actions were 
protected under the Act. 
15 Parklane Hosiery Co. v. Shore
, 439 U.S. 322, 326 fn. 5 (1979). 
16 NLRB v. Amax Coal Co.
, 453 U.S. 322 (1981). 
17 See, e.g., 
Precision Industries
, 320 NLRB 661, 663 (1996), enfd. 
118 F.3d 585 (8th Cir. 1997), cert. denied 523 U.S. 1020 (1998); 
Field 
Bridge Associates
, 306 NLRB 322 (1992), enfd. sub nom. 
Service Employees v. NLRB
, 982 F.2d 845 (2d Cir. 1993), cert. denied 509 U.S. 
904 (1993). 
ery.  Our Order requires only that the Respondents make 
the Union and the funds whole for any losses resulting 
from the Respondents™ unlawful conduct.  To the extent 
that the Respondents have alr
eady done so pursuant to the 
court judgment, our Order will not require them to do so 
again. Finally, we find, contrary to the Respondent™s asser-
tions, that the Respondents were not prejudiced by the 

judge™s exclusion of certain proffered testimony.  The 
judge allowed the Respondents™ attorney to make offers of 
proof concerning the testimony each witness would have 
given had he been allowed to testify.  Indeed, many of the 
judge™s factual findings were
 apparently based on those 
offers of proof. The judge simply found that the facts and 

arguments that the Respondents proffered were irrelevant.  
As is evident from our foregoing discussion, we agree 
with the judge. 
For all the foregoing reasons, we adopt the judge™s find-
ing that GBS and Mercury violated Section 8(a)(5) by 

failing to honor the terms of the collective-bargaining 
agreement since August 18, 1996.
18 3.  The judge found that Fallon-Williams and GBS vio-
lated Section 8(a)(5) by failing to stay current in their 
payments to the funds prior to June 1996.  The judge rec-
ognized that the Respondents™ conduct in this regard took 
place outside the 10(b) period,
 but noted that they had not 
raised the 10(b) statute of limitations as a defense.  The 
Respondents have excepted to those findings, and we find 
merit in their exception. 
Section 10(b) provides, in pertinent part, that ﬁno com-
plaint shall issue based upon any unfair labor practice oc-

curring more than 6 months prior to the filing of the 
charge with the Board and th
e service of a copy thereof 
upon the person against whom such charge is made[.]ﬂ  

The original charge in Case 1ŒCAŒ34968 was filed on 
February 18, 1997, and was served on Fallon-Williams on 
February 26, 1997.  The 10(b) period thus began on Au-
gust 26, 1996.
19 As the judge indicated, Section 10(b) is an affirmative 
defense that is waived unless it is raised in a timely fash-

ion.
20  The doctrine of waiver does apply here, to a limited 
 18 The judge™s recommended Order is modified to reflect that em-
ployees shall receive backpay comput
ed in the manner specified in 
Ogle Protection Service
, 183 NLRB 682 (1970), enfd. 444 F.2d 502 
(6th Cir. 1971), and shall be reimbursed for any expenses they may 
have incurred as a result of the Respondents™ unlawful failure to make 
payments into the funds, as discussed in 
Kraft Plumbing & Heating, 
Inc.
, 252 NLRB 891 fn. 2 (1980), enfd. mem. 661 F.2d 940 (9th Cir. 
1981).  Payments into the funds shall be made as discussed in 
Merry-weather Optical Co., 240 NLRB 1213, 1216 (1979). 
19 See, e.g., 
Dun & Bradstreet Software Services
, 317 NLRB 84, 85 
(1995), affd. sub nom. 
Kelley v. NLRB
, 79 F.3d 1238 (1st Cir. 1996). 
20 Public Service Co.
, 312 NLRB 459, 461 (1993). 
 FALLON-WILLIAMS, INC. 605extent.  It prevents Respondents from now raising Section 
10(b) as a defense to the complaint™s allegation of viola-
tions dating from August 18, 1996 (the date 6 months be-
fore the charge was filed, not served, and several days 
before the start of the 10(b) period). The Respondents thus 
are liable for the violations found above beginning on Au-
gust 18, 1996, as the complaint alleged. 
But the judge erred in finding a violation related to con-
duct that occurred prior to June 1996.  The complaint did 

not allege any unlawful conduct during 1995 and early 
1996, and nothing in the record suggests that the General 
Counsel intended to litigate, 
or did litigate, any issues 
other than those pleaded in the complaint.  There is no 

basis, then, for finding that Respondents violated Section 
8(a)(5) during that period.  The failure to raise a 10(b) 
defense is immaterial, since there was no reason to assert 
it. We shall, therefore, dismiss the complaint with regard 
to Fallon-Williams (which permanently ceased to perform 
work in June 1995), and we find that GBS (and Mercury) 
violated the Act only beginning August 18, 1996.  We 
shall revise the judge™s recommended Order and notices 
accordingly.21 ORDER The National Labor Relations Board orders that the Re-
spondents, G.B.S. Consultants, Ltd., d/b/a Fallon-Williams 
Services, and Mercury Mechanical Services, Inc., Quincy, 
Massachusetts, their officers, agents, successors, and as-
signs, shall  1. Cease and desist from 
(a) Repudiating and refusing to honor the collective-
bargaining agreements between the New England Me-
chanical Contractors Associ
ation Incorporated (NEMCA) 
and The United Association of Journeymen and Appren-

tices of the Plumbing and Pipefitting Industry of the 
United States and Canada, AFL
CIO, Local 537, unless 
and until they have ended their assent to such agreements 
pursuant to the terms of such agreements.  
(b) Failing to provide information requested by Local 
537 where such information is necessary for and relevant 

to the Union™s performance of its duties as the collective-
bargaining representative of Mercury™s employees who are 
members of the following unit: 
 All journeymen and apprentices employed by the Re-

spondents performing the work of erecting, rigging, 
                                                          
                                                           
21 Since we find no violations on the part of Fallon-Williams, we 
shall not require the Respondents to
 make the employees whole for 
expenses they may have incurred as a result of Fallon-Williams™ failure 
to make payments into the funds.  
GBS and Mercury will be required to 
make employees whole only for any expenses they may have incurred 
because of the Respondents™ failure to
 pay into the funds since Aug. 18, 
1996.  
Kraft Plumbing & Heating, 
supra. 
installing, joining together, dismantling, adjusting, al-
tering, repairing, maintaining, and servicing any and 
all types of refrigeration and food cases and air condi-
tioning equipment for any and all purposes, excluding 
guards and supervisors as defined in the Act. 
 (c) In any like or related manner interfering with, re-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirm
ative action necessary to ef-
fectuate the policies of the Act. 
(a) Make whole their unit employees by paying to them 
the amounts due by reason of GBS™s and Mercury™s failure 

since August 18, 1996, to comply with the 1995Œ1998 
collective-bargaining agreement between NEMCA and 
Local 537 and any follow-on agreements, as provided in 
the remedy section of this decision.  
(b) Make whole Local 537 and its associated benefit 
funds by making the payments mandated by the 1995Œ
1998 collective-bargaining agreement between NEMCA 
and Local 537, and any follow-on agreements, that GBS 
and Mercury failed to make since August 18, 1996, as 
provided in the remedy section of this decision.  
(c) Make whole the unit employees of GBS and Mer-
cury by reimbursing them for any expenses that the em-
ployees may have incurred that resulted from failures to 
make required benefit fund payments since August 18, 
1996, as provided in the remedy section of this decision. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at
 a reasonable place desig-nated by the Board or its agents
, all payroll records, social 
security payment records, 
timecards, personnel records 
and reports, and all other records, including an electronic 
copy of such records if stored in electronic form, necessary 

to analyze the amount of backpay due under the terms of 
this Order. 
(e) Provide to Local 537 the information about Mercury 
sought by the Union™s January 9, 1997, letter to John 

Handrahan.  (f) Within 14 days after service by the Region, post at 
their facility in Quincy, Mass
achusetts, copies of the at-tached notice marked ﬁAppendix.ﬂ
22 Copies of the notice, 
on forms provided by the Regional Director for Region 1, 
after being signed by representatives of GBS and Mercury, 
shall be posted by them 
immediately upon receipt and 
maintained for 60 consecutive days in conspicuous places 
including all places where not
ices to employees are cus-
 22  If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 606tomarily posted. GBS and Mercury shall take reasonable 
steps to ensure that the notices
 are not altered, defaced, or 
covered by any other material. In the event that, during the 
pendency of these proceedings, 
either GBS or Mercury has 
gone out of business or closed the facility involved in 
these proceedings, that Respondent shall duplicate and 
mail, at its own expense, copies of the notice to all current 

employees and former employees employed by the 
Respondents at any time since August 18, 1996. 
(g) Within 21 days after service by the Region, file with 
the Regional Director a sworn certification of a responsi-

ble official on a form provided by the Region attesting to 
the steps that the GBS and Mercury have taken to comply. 
 CHAIRMAN HURTGEN, dissenting in part. 
I agree with my colleagues that the Respondent GBS is 
a successor to the Respondent Fallon-Williams and that 
the two firms are not a single employer or alter egos.  I 
also note that there are no exce
ptions to the conclusion that 
GBS and the Respondent Mercury Mechanical Services 

are a single employer.  Howeve
r, I do not agree with my 
colleagues that Mercury has been shown to be an alter ego 
of GBS.  In my view, in order for the General Counsel to 
meet his burden of showing that one entity is an alter ego 
of another, he must show that the transaction between the 
two was motivated by an intent to avoid legal obligations 
under the Act.  The General Counsel has failed to make 
that showing in this case. 
The factors for establishing single employer status are: 
interrelation of operations, common management, central-

ized control of labor relations and common ownership or 
financial control.  
Radio & Television Broadcasting Local 
1264 v. Broadcast Service of Mobile, Inc
., 380 U.S. 255 
(1965).  The factors for establishing alter ego status are: 
substantially identical ownership, management and super-

vision, business purpose, operation, customers, and 
equipment.  In addition, the Board considers whether there 
was an intention to avoid statutory obligations.
1  Indeed, some courts hold that a finding of such an intention is a 
sine qua non for alter ego status.
2  Other courts have held 
that such intention is a relevant factor, but not a necessary 
one.3  However, at least one of those other courts has ex-
                                                          
                                                           
1 Crawford Door Sales Co
., 226 NLRB 1144 (1976). 
2 Iowa Express Distribution, Inc. v. NLRB
, 739 F.2d 1305 (8th Cir. 
1984), cert. denied 469 U.S. 1088 (1984); and 
Plumbers Local 343 v. 
Nor-Cal Plumbing
, 48 F.3d 1465, 1470 (9th Cir. 1994), cert. denied 
516 U.S. 912 (1995).  See also 
Operating Engineers Local 150 v. Cen-
tor Contractors, Inc.
, 831 F.2d 1309, 1312Œ1313 (7th Cir. 1987) (in 
enforcing arbitration award, finds un
lawful motive or intent are critical 
inquiries in an alter ego analysis). 
3 E.g., 
Goodman Piping Products v. NLRB
, 741 F.2d 10, 11 (2d Cir. 
1984); 
Fugazy Continental Corp. v. NLRB
, 725 F.2d 1416, 1419 (D.C. 
Cir. 1984); and 
NLRB v. Allcoast Transfer, Inc
., 780 F.2d 576, 581 (6th 
Cir. 1986). 
pressed concern as to whether the Board™s view is the bet-
ter one.
4  As set forth below, I agree with those courts that 
hold that such intention is a necessary factor. 
My colleagues have found alte
r ego status as between 
GBS and Mercury, without a finding that these companies 
acted for an illegal motive, i.e., to avoid obligations under 
the Act.  As noted above, I believe that such a finding is 
necessary.  The differences between ﬁalter egoﬂ and ﬁsin-
gle employerﬂ are significant.  In a ﬁsingle employerﬂ 
situation, a contract covering one entity will apply to an-

other entity if the two companies satisfy the criteria for 
single employer status 
and the two sets of employees have 
such a community of interest th
at they are appropriately in 
the same bargaining unit.
5  By contrast, in the ﬁalter egoﬂ 
situation, the contract that c
overs one entity will be applied 
to the other entity, provided 
only
 that the criteria for ﬁalter 
egoﬂ are met.  There is no necessity for showing that two 
sets of employees share a community of interest.  It is only 

necessary to show that the one entity is the ﬁdisguised con-
tinuanceﬂ of the other.
6 The phrase ﬁdisguised continuanceﬂ is a key to the reso-
lution of the issue before us. 
 The phrase indicates an ele-
ment of deception, i.e., the acto
r wishes to conceal the fact 
that the new entity is the same as the first one.  There is a 
reason for the deception and for the desire to conceal; the 
actor seeks, through the disguise, to avoid a legal obliga-
tion. 
Because the term ﬁdisguise
d continuanceﬂ connotes an element of deception, and beca
use the consequences of an 
ﬁalter egoﬂ finding are greater (contract will apply, without 
the necessity for showing community of interest), I con-
clude that a showing of intention to evade is essential to 
ﬁalter egoﬂ status.  In addition, my analysis manifests an 
appropriate regard for Section 7 rights.  As discussed, in 
single employer cases, the contr
act will apply to the sec-
ond entity if the employees of the second entity are 
deemed to be in the same bargaining unit as those of the 
first.  Although the employees of the second entity do not 
get an opportunity to vote on the issue of union representa-
tion, it is appropriate to cover them with union representa-
tion, for they are essentially new employees coming into 
an extant represented unit.  By contrast, as discussed 
above, in an ﬁalter egoﬂ situation the employees are cov-
ered by the union contract without regard to unit issues.  In 
my view, this is appropriate 
if unlawful motive can be 
shown.  For, if there is an unlawful motive, the Board must 
 4 Stardyne, Inc. v. NLRB
, 41 F.3d 141, 148 (3d Cir. 1994) (ﬁwhile 
we are by no means sure that we would select the Board™s test if we 
were choosing our own, we find that 
test to be a permissible construc-
tion of the Actﬂ). 5 South Prairie Construction Co. v. NLRB
, 425 U.S. 800 (1976). 
6 Southport Petroleum Co. v. NLRB
, 315 U.S. 100, 106 (1942). 
 FALLON-WILLIAMS, INC. 607restore the status quo ante the unlawful conduct.  It is 
therefore appropriate to bind the ﬁalter egoﬂ (the disguised 
continuance) to the contract.  However, absent such an 
unlawful motive, there is no warrant for subjecting the 
employees of the other entity to a union contract without 
their consent. My colleagues say that the absence of a finding of alter-
ego status would mean that the employer could ﬁwalk 

awayﬂ from its contract with 
the union.  However, as dis-
cussed above, a single employer will be bound to the con-
tract, and there can be single-employer status, even in the 
absence of an alter-ego relationship.  Such status depends 
on a finding of a single unit, i.e., a community of interest.  
My colleagues would find alter ego status, and a conclu-
sion of contract application, without regard to such unit 
issues.   Since I agree with those courts which hold that unlawful 
motivation is a sine qua non fo
r alter ego status, and since 
there is no finding of such motive here, I conclude that 
alter ego status has not been shown. 
 APPENDIX A 
NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we 

violated the National Labor Re
lations Act and has ordered 
us to post and abide by this notice. 
 WE WILL NOT repudiate or refuse to honor the col-
lective-bargaining agreements
 between the New England 
Mechanical Contractors A
ssociation Incorporated 
(NEMCA) and The United Association of Journeymen 
and Apprentices of the Plumbing and Pipefitting Industry 
of the United States and Canada, AFL
CIO, Local 537, 
unless and until we have ended our assent to such agree-
ments pursuant to the term
s of such agreements.  
WE WILL NOT fail to provide information requested 
by Local 537, where such information is necessary for and 
relevant to the Union™s performance of its duties as the 
collective-bargaining representative of our employees who 
are members of the following unit: 
 All journeymen and apprentices performing the work 
of erecting, rigging, installing, joining together, dis-
mantling, adjusting, altering, repairing, maintaining, 
and servicing any and all types of refrigeration and 
food cases and air conditioning equipment for any and 
all purposes, excluding guards and supervisors as de-
fined in the Act. 
 WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
the rights guaranteed them by Section 7 of the Act. 
WE WILL make whole our unit employees by paying to 
them, with interest, the amounts due by reason of our fail-
ure and the failure of Mercury Mechanical Services to 
comply with the collective-b
argaining agreements between 
NEMCA and Local 537, since August 18, 1996. 
WE WILL make whole Local 537 and its associated 
benefit funds by making the payments mandated by the 

collective-bargaining agreem
ents between NEMCA and 
Local 537, and any follow-on agreements, that we and 

Mercury failed to make since August 18, 1996. 
WE WILL make whole our unit employees by reim-
bursing them, with interest, for any expenses that they may 

have incurred that resulted from our failure, and the failure 
by Mercury, to make require
d benefit fund payments since 
August 18, 1996. 
GBS CONSULTANTS, LTD.  APPENDIX B 
NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we 
violated the National Labor Re
lations Act and has ordered 
us to post and abide by this notice. 
 WE WILL NOT repudiate or refuse to honor the collec-
tive-bargaining agreements between the New England 
Mechanical Contractors A
ssociation Incorporated 
(NEMCA) and The United Association of Journeymen 
and Apprentices of the Plumbing and Pipefitting Industry 
of the United States and Canada, AFL
CIO, Local 537, 
unless and until we have ended our assent to such agree-
ments pursuant to the term
s of such agreements.  
WE WILL NOT fail to provide information requested 
by Local 537, where such information is necessary for and 
relevant to the Union™s performance of its duties as the 
collective-bargaining representative of our employees who 
are members of the following unit: 
 All journeymen and apprentices performing the work 
of erecting, rigging, installing, joining together, dis-
mantling, adjusting, altering, repairing, maintaining, 
and servicing any and all types of refrigeration and 
food cases and air conditioning equipment for any and 
all purposes, excluding guards and supervisors as de-
fined in the Act. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 608WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
the rights guaranteed them by Section 7 of the Act. 
WE WILL make whole our unit employees by paying to 
them, with interest, the amounts due by reason of our fail-
ure and the failure of G.B.S. Consultants, Ltd., to comply 
with the collective-bargai
ning agreements between 
NEMCA and Local 537, since August 18, 1996. 
WE WILL make whole Local 537 and its associated 
benefit funds by making the payments mandated by the 

collective-bargaining agreem
ents between NEMCA and 
Local 537, and any follow-on agreements, that we and 
G.B.S. failed to make since August 18, 1996. 
WE WILL make whole our unit employees by reim-
bursing them, with interest, for any expenses that they may 

have incurred that resulted from our failure, and the failure 
by G.B.S., to make required benefit fund payments since 

August 18, 1996. 
MERCURY MECHANICAL SERVICES, 
INC.  Scott R. Kardel, Esq., 
for the General Counsel
. David G. Hanrahan, Esq. (Gilman, McLaughlin & Hanrahan), 
of Boston, Massachusetts, for the Respondent
.  Burton Rosenthal, Esq. (S
iegal, Roitman & Coleman), 
of Boston, 
Massachusetts, for the Charging Party. 
DECISION 
STEPHEN J. GROSS, Administrative Law Judge. The New 
England Mechanical Contractors Association Incorporated 
(NEMCA) is an organization of employers engaged in the heat-
ing, ventilating and air-conditioning (HVAC) business. One of 
NEMCA™s purposes is to represent its employer-members in 
negotiating and administering collective-bargaining agreements 
with various unions, including the Charging Party, the United 
Association of Journeymen and Apprentices of the Plumbing and 
Pipefitting Industry of the United States and Canada, AFL
CIO, 
Local 537 (Local 537 or the Union). At all material times the 
Association and Local 537 have been parties to collective-
bargaining agreements. In such agreements NEMCA has recog-
nized Local 537 to be ﬁthe sole collective bargaining agencyﬂ for 
the following employees:  
 All journeymen and apprentices performing the work of 
erecting, rigging, installing, joining together, dismantling, 
adjusting, altering, repairing, 
maintaining, and servicing any 
and all types of refrigeration 
and food cases and air condi-
tioning equipment for any and all purposes.
1                                                            
 1 The quotation is from the collective-bargaining agreement. The 
unit to which the complaint refers 
(and which is admitted to by the 
Respondents) is worded differently in ways that are not material to this 
proceeding. All parties agree that 
the unit is appropriate for the pur-
poses of collective bargaining within 
the meaning of Sec. 9(b) of the 
Act. The current agreement covers the period September 1, 1995, 
through August 31, 1998.
2 (In this decision when I refer to ﬁthe 
collective bargaining agreement,ﬂ I 
will be referring to the 1995Œ
1998 agreement.) 
In April 1980 a company in 
the HVAC business named 
Fallon-Williams, Inc. (one of the Respondents in this proceeding) 
began an 8(f) relationship with Lo
cal 537 by entering an assent to 
the collective-bargaining agreement then in effect between the 
Union and NEMCA, thereby bi
nding Fallon-Williams to the 
terms of that agreement with resp
ect to work within the scope of 
the agreement. 
Fallon-Williams remained bound to successive collective-
bargaining agreements between the Association and Local 537, 
including the 1995
1998 agreement referred to above.
                                                            
The Local 537 collective-bargaining agreements to which 
Fallon-Williams was a party requi
red employers to, among other 
things, pay specified amounts per employee hour into funds asso-
ciated with Local 537, including, for example, a health and hospi-
talization fund, a pension fund and a vacation fund. (Hereafter I 
will refer collectively to all su
ch funds as the Union Funds.) 
Fallon-Williams continued its collective-bargaining relation-
ship with Local 537 in the years after 1980 and, apparently, com-
plied with its obligations under the various successor collective 
bargaining agreements with, however, one important exception. 
The Company did not stay current in its payment to the Union 
Funds. As a result, by June 1995 Fallon-Williams owed the 
Funds more than $100,000. 
GBS Comes into Existence 
Fallon-Williams had two owners
 and managers: Steven J. 
Fallon, Jr. (who was Fallon-Wil
liams™ President) and John F. 
Handrahan. In June 1995 Fallon ended his connection with 
Fallon-Williams, and Fallon-Willia
ms permanently ceased to 
perform work. Fallon-Williams did not notify Local 537 about 
this cessation of business.  
Shortly before Fallon-Williams
 ended its operations, Handra-
han (Fallon-Williams™ other owner and manager), formed a new 
corporation called G.B.S. Consultants, Ltd.
3 It did business as 
Fallon-Williams, Fallon-Williams 
Services, and, sometimes, 
Fallon-Williams Co. Inc.
4 But in this decision I will refer to this 
second company as GBS. 
Handrahan is GBS™s President, its sole director, and its only 
owner. Upon Fallon-Williams™ de
mise, GBS purchased all of 
 2 That agreement is in th
e record as GC Exh. 2, Attachment 6. I note, 
in this regard, that there are only tw
o numbered exhibits in the record, 
GC Exhs. 1 and 2. GC Exh. 1 is the formal papers. GC Exh. 2 is a 
ﬁStipulation of Facts.ﬂ There are six attachments to GC Exh. 2: GBS™s 
Articles of Organization (Attachment 1); an affidavit of John F. 
Handrahan (No. 2); a series of ﬁemployer reportsﬂ showing GBS™s 
payments to the Union Funds (although in the reports the ﬁEmployerﬂ 
is listed as ﬁFallon-Williamsﬂ) (No. 
3); the Articles of Organization of 
Mercury Mechanical Services (No. 4); GBS™s invoices to Mercury 
(although the invoices purport to be from ﬁFallon-Williams Co. Inc.ﬂ) 
(No. 5); and the 1995Œ1998 collective-bargaining agreement (No. 6).  
3 At the hearing on June 22 I granted the General Counsel™s motion 
to amend the complaint by adding GBS Consultants, Inc. [sic] d/b/a 
Fallon-Williams Services as an additional alter ego. Prior to this 
amendment the complaint did not refer to GBS.  
4 In that last respect, see fn. 2, supra. 
 FALLON-WILLIAMS, INC. 609Fallon-Williams™ assets and assume
d its contracts and liabilities, 
including Fallon-Williams™ 8(f) contract with Local 537 and 
Fallon-Williams™ debt to the Unio
n Funds. GBS had identical or 
substantially identical business 
operations, management (except 
for Fallon™s departure), facilities, employees, equipment, working 
conditions and supervisors as Fallon-Williams. GBS did not 
notify Local 537 about its relationship to Fallon-Williams or its 
assumption of Fallon-Williams™ obligations under the collective 
bargaining agreement. (While 
GBS did communicate with the 
Union FundsŠin the process of making its monthly payments to 
the FundsŠGBS did so using its doing-business-as name: 
ﬁFallon-Williams.ﬂ) 
In large part GBS met its contract obligations to Local 537 and 
to the Union Funds. All of GBS™s bargaining unit employees 
were members of Local 537, GBS remunerated them in accor-
dance with the collective-bargaining agreement, and GBS sub-
stantially reduced its (previousl
y Fallon-Williams™) debt to the 
Union Funds. 
The General Counsel and Local 537 argue that GBS was an al-
ter ego of and a single employer with Fallon-Williams.  
As for Fallon-Williams
 and GBS being a single employer, that 
is not the case. Fallon-Williams ceased doing business before 
GBS began operating, a circumst
ance antithetical to a single 
employer relationship which, after all, is characterized by interre-
lated operations.  
Hartman Mechanical, Inc.
, 316 NLRB 395, 
401 (1995). 
I conclude also that GBS was not the alter ego of Fallon-
Williams.  
The many ways that GBS was identical or substantially identi-
cal to Fallon-Williams obviously poi
nt toward an alter ego rela-
tionship. So does GBS™s use of 
the ﬁFallon-Williamsﬂ name and 
Fallon-Williams™ and GBS™s failure
 to notify the Union about 
Fallon-Williams™ cessation of business and about the existence of 
GBS and its stepping into
 Fallon-Williams™ shoes. 
But Handrahan™s motive in switching from Fallon-Williams to 
GBS was not an illegal one; as
 noted, GBS assumed Fallon-
Williams™ obligations under the collective-bargaining agreement. 
And there was a major shift in owne
rship. (I note, in this regard, 
that Fallon and Handrahan are not members of the same family.)  
As for the lack of an illegal motive, ﬁthe Board does not re-
quire . . . that an illegal motive be established in order to find 

alter ego status.ﬂ 
Johnstown Corp
., 313 NLRB 170, 171 (1993), 
affd. in pertinent part sub nom. 
Stardyne, Inc. v. NLRB, 
41 F.3d. 
141, 144 (3d Cir. 1994). 
On the other hand, illegal motivation, or the lack of it, is a fac-
tor to take into account in determining whether one entity is an 
alter ego of another. E.g., 
NLRB v. Hospital San Rafael, Inc., 42 F.3d 45, 51 (1st Cir.), cert. de
nied 516 U.S. 927 (1994). Indeed, 
ﬁan attempt to avoid the obligations of a collective bargaining 
agreementﬂ is virtually part of 
the definition of an ﬁalter ego.ﬂ 
See 
Electronic Data Systems Corp.
, 305 NLRB 219 (1991), enfd. 
in pertinent part 985 F.2d 801 (5th Cir. 1993). And here GBS 
explicitly assumed Fallon-Williams™ obligations under the collec-
tive-bargaining agreement. 
As for the shift in ownership
, it is true that an alter ego rela-
tionship does not hinge on identical
 ownership. Still, where the 
Board has found alter ego status 
notwithstanding differences in 
ownership, the ownership changes 
have generaly involved shifts 
from husband to wife, father to son, or the like. See, e.g., 
Sobeck 
Corp., 321 NLRB 259 (1996). Here Handrahan went from being 
a half-owner of Fallon-Williams to
 being the sole owner of GBS. 
Surely that is not a ﬁmere technical changeﬂ in ownership, but 

rather is one that amounts to a change that is ﬁsubstantial.ﬂ 
How-
ard Johnson Co v. Hotel Employees
, 417 U.S. 249, 259 at fn. 5 
(1974). 
While GBS is thus neither an 
alter ego of Fallon-Williams nor 
a single employer with Fallon-Williams, GBS is beyond all ques-
tion a successor to Fallon-Williams.
 GBS, after all, continued 
Fallon-Williams™ business, acquired and thereafter utilized in its 
business Fallon-Williams™ facilities,
 equipment and other assets, 
and employed the bargaining unit employees that had previously 

been working for Fallon-Williams. See generally 
NLRB v. Burns 
Security Services
, 406 U.S. 272 (1972).  And ﬁin a variety of 
circumstances, involving a[n] . . . assets purchase, the Board 
might properly find as a matter of fact that the successor has 
assumed the obligations of the old [collective bargaining] con-
tract.ﬂ  Burns, supra, 406 U.S. at 291; accord: 
Volk & Huxley
, 280 NLRB 219, 226 (1986), enfd. 817 F.2d 996 (2d Cir.), cert. 

denied 484 U.S. 925 (1987). Here, the facts compel just such a 
finding, particularly, of course, because GBS explicitly ﬁassumed  
the contracts . . . of Fallon-Willia
ms, Inc., including the collective 
bargaining agreement with the Union.ﬂ
6 The Switch From GBS to Mercury Mechanical Services 
As touched on above, GBS substantially reduced its debt to the 
Union Funds, from more than $100,000, which was the amount 
that Fallon-Williams owed 
the Funds when GBS assumed 
Fallon-Williams™ liabilities, to about $52,000. But the Union 
Funds treated GBS™s payments as reductions in past-due 
amounts, not as payments covering GBS™s current operations. 
(There is no dispute about the propriety of that treatment by the 
Funds of GBS™s payments.) As a result, as of June 1996 GBS 
was 3 months in arrears to the Union Funds.  
The collective-bargaining agreement, at article XXI(c), in-
cludes the following provision: 
 During any period of delinquency of wages or fringes, 
the Union shall have the right to remove all Employees of 
the delinquent Employer from their work for that Employer, 
but in such event this Agreement shall remain in full force 
and effect during the period of delinquency.  
 In June 1966 the Union removed all of GBS™s bargaining unit 
employees pursuant to this provision. This precluded GBS from 
meeting numerous commitments it had made to its customers. 
(That, in turn, precipitated GBS™s bankruptcy filing.) 
About 3 months earlier, Handrahan had created Mercury Me-
chanical Services, Inc. Mercury™s articles of organization list 
Handrahan™s wife, Margaret Curran, as Mercury™s sole 
incorporator, officer and director. As Handrahan put it (in an 
affidavit): ﬁMercury Mechanical is a company that I set up . . . 
and put my wife™s name on as the sole officer.ﬂ
7 Handrahan 
created Mercury because of hi
s and GBS™s many debts and 
because Handrather business entity in 
                              han wanted to ha
ve ano                             6 The quotation is from GC Exh. 2, p. 2. The complaint does not al-
lege that GBS is a successor to Fallon-Williams. But the question of 
whether there is a successor 
relationship was litigated.  7 GC Exh. 2, Attachment 2, p. 3. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 610wanted to have another business entity in being in the event that 
GBS went into bankruptcy.
    When Local 537 pulled all of GBS™s employees, Handrahan 
began using Mercury to perform what had been GBS™s business 
(maintenance and construction of HVAC systems), for a while 
doing so as a subcontractor to GBS. Mercury initially subcon-
tracted out the work that it undertook to perform. But then Mer-
cury switched to using its own em
ployees. The parties have stipu-
lated that Mercury  has identical or substantially identical management (in that 
Jack Handrahan hired all of the employees of Mercury), 
business purpose (service and maintenance of HVAC sys-
tems), operations, equipment (vans leased by Mercury from 
GBS), customers, supervisors (Jack Handrahan) as, and 
shared common premises and facilities . . . with GBS.  
 Mercury did not comply in any respect with the terms of the 
collective-bargaining agreement. For example, Mercury has 
never paid its employees at the rates specified in the collective-
bargaining agreement and it has made no payments to the Union 
Funds. 
Mercury, plainly, was and is an alter ego of GBS. 
As for Handrahan™s motive in utilizing Mercury to perform the 
kind of work in which GBS had been engaged, the General 
Counsel and Local 537 sought to call witnesses for the purpose of 
proving that Handrahan formed Mercury for the purpose of evad-
ing GBS™s responsibilities under the Act. The Respondents 
sought to call a witness for the 
purpose of proving the opposite. 
I refused to permit any testimony on the subject even though (as 
touched on earlier) illegal motivation is a factor to consider in 
determining alter ego status. I made that ruling because the alter 
ego status of Mercury was already so patent as a result of the 
stipulations of the parties and the Respondents™ admissions. 
In addition to Mercury™s alter e
go status, Mercury was, and is, a single employer with GBS in that GBS and Mercury, ﬁin real-
ity, constitute only 
one integrated enterprise.
ﬂ NLRB v. Brown-
ing-Ferris Industries
, 691 F.2d 1117, 1122 (3d Cir. 1982 (em-
phasis in original).
8 In this connection I note that Handrahan™s 
motive in creating MercuryŠgood or badŠis of little moment 

for the purpose determining whether GBS and Mercury are a 
single employer. See 
Hospital San Rafael, Inc.,
 supra at 50.  
The complaint alleges that Mercury is an alter ego of, and a 
single employer with, Fallon-Williams, not GBS. But the nature 
of the relationship between Mercury and GBS clearly was liti-
gated.  As for the relationship between
 Mercury and Fallon-Williams, 
Mercury is neither an alter ego of, nor a single employer with, 
Fallon-Williams. On the other ha
nd, given Mercury™s alter ego 
and single employer status with GBS, and given that GBS is a 
successor to Fallon-Williams, Merc
ury is also a successor to 
Fallon-Williams and, like GBS, is bound by the collective-
bargaining agreement between NEMCA and Local 537. See, e.g., 
Sobeck Corp.
, supra, 321 NLRB at 266Œ267.  
                                                          
                                                           
8 In so concluding, I have specifi
cally taken into account that entities 
that are in an alter ego relationship are not necessarily also in a single 
employer relationship. See 
Johnstown Corp., 322 NLRB 818 (1997).  
On January 9, 1997, Local 537 wrote to Handrahan, asking for 
information about Fallon-Williams
 and Mercury, information 
that was necessary for and releva
nt to the Union™s performance 
of its duties as the collective-bargaining representative of Mer-
cury™s bargaining unit employees. The Respondents did not re-
spond to the Union™s letter. Mercur
y seeks to excuse this failure 
to provide the requested information on the ground that at all 
material times Local 537 has had all of the information about 
Fallon-Williams that the Union™s 
questions seek. But even as-
suming that this otherwise would 
be a valid defense, many of the 
Union™s questions specifically concerned Mercury, not Fallon-
Williams.
9  The Respondents™ Defenses 
I refused to permit the Respondents to present evidence rele-
vant to several contentions that, the Respondents claim, explain 

why they should not be held to have violated the Act.  
1. The Respondents argue that Mercury and GBS are deeply in 
debt and are without the resources needed to pay the Union 
Funds the amounts owed or to pay Mercury™s employees in ac-
cordance with the collective-barg
aining agreement. The Board, 
however, ﬁhas long held that the inability to pay is not a defense 
to the allegation that Respondent has failed to make payments as 
required under the parties™ collective bargaining agreement.ﬂ 
Sonya Trucking Co., 312 NLRB 1159 fn. 1 (1993). 
2. The Respondents contend that the Union, by removing all of 
GBS™s employees, made it impossible for GBS (or Mercury) to 
comply with the Respondents™ contractual obligations. The Re-
spondents™ problem here is that the collective-bargaining agree-
ment specifically provides that even if the Union does ﬁremove 
all Employees of the delinquent Employer,ﬂ the ﬁAgreement 
shall remain in full force and effect during the period of delin-
quency.ﬂ It may be that, as the Respondents claim, this provision 
demonstrates that the collective-bargaining agreement is a ﬁcon-
tract of adhesion,ﬂ at least in
sofar as the Respondents are con-
cerned. Tr. at 22. But that does not excuse an employer™s failure 
to comply with the terms of a co
llective-bargaining agreement to 
which the employer had agreed to be bound. Cf. 
W.J. Holloway 
& Son
, 307 NLRB 487, 489 (1992). 
3. According to the Respondents, the Union reneged on its ob-
ligations under an oral settlement agreement pursuant to which 

GBS would have paid some of the amounts owing to Local 537 
and the Union would ﬁsend the men back.ﬂ Tr. 24. I know of no 
instance, however, where the Board has held that an oral settle-
ment agreement constitutes a defense to alleged violations of the 
Act, particularly an agreement which is not claimed to have in-
cluded any undertaking to withdraw, or to forego the filing of, an 
unfair labor practice charge. 
The Violations of the Act  Mercury, obviously, violated Section 8(a)(5) and (1) when it 
failed to abide by the terms of the collective-bargaining agree-
 9 The information request does not ask for information about GBS, 
apparently because Local 537 did not then know of GBS™s existence. 
As will be touched on in the remedy section, the Union, armed with the 
information that this litigation ha
s provided, wants 
information only 
about Mercury. 
 FALLON-WILLIAMS, INC. 611ment and when it failed to respond to Local 537™s request for 
information.  
Since GBS is the alter ego of Mercury, and since GBS is a sin-
gle employer with Mercury, Mercury™s violations of the Act are 
equally GBS™s.  E.g., 
Dahl Fish Co., 
299 NLRB 413, 418 (1990); 
Las Villas Produce, 279 NLRB 883 (1986). 
GBS failed to stay current in its
 payments to the Union Funds 
even before Mercury arrived on
 the scene. That constituted a 
violation of Section 8(a)(5) and (1) by both GBS and Mercury. 
The first unfair labor practice charge in this proceeding was filed 
on February 18, 1997, and GBS™s behavior here under discussion 
occurred prior to June 1996, which was more than 6 months prior 
to the charge. But the Respondents have not raised Section 10(b) 
as a defense. See, e.g., 
Christopher Street Corp.
, 286 NLRB 253 
(1987). 
Fallon-Williams has no alter ego 
or single employer relation-
ship with either GBS or Mercur
y. And Fallon-Williams may not 
be held responsible for the violations of the Act of GBS or Mer-
cury merely because they ar
e Fallon-Williams™ successors. But 
Fallon-Williams, like GBS, violated
 Section 8(a)(5) and (1) by failing to stay current in its paym
ents to the Union Funds. I am 
hesitant to make such a finding since, according to the record 
here, Fallon-Williams stopped operating in June 1995; that is, all 
of its violations of the Act occurred more than 19 months prior to 
the unfair labor practice charge. But as I understand the Board™s 
teachings (and as touched on above), Section 10(b) does not 
come into play unless raised as a defense. 
CONCLUSIONS OF LAW 
1. Local 537 is a labor organization within the meaning of Sec-
tion 2(5) of the Act. 
2. Fallon-Williams, Inc., was, and GBS Consultants, Ltd., and 
Mercury Mechanical Services are, employers engaged in com-

merce within the meaning of Section 2(2), (6), and (7) of the Act. 
3. The following unit
 is appropriate for the purposes of collec-
tive bargaining within the meanin
g of Section 9(b) of the Act.  All journeymen and apprentices employed by the Re-
spondents performing the work of erecting, rigging, install-

ing, joining together, dismantling, adjusting, altering, repair-
ing, maintaining and servicing 
any and all types of refrigera-
tion and food cases and air conditioning equipment for any 
and all purposes, excluding guards and supervisors as de-
fined in the Act. 
 1. GBS is a successor to Fallon-Williams and is required to 
adhere to the collective-bargaining agreements between NEMCA 
and Local 537 unless and until GBS has ended its assent to such 
agreements pursuant to the 
terms of such agreements. 
2. Mercury is an alter ego of and a single employer with GBS. 
3. Fallon-Williams, GBS and Me
rcury violated Sec 8(a)(5) 
and (1) of the Act by failing to abide by the terms of collective-
bargaining agreements between Local 537 and NEMCA.  
4. Mercury and, by virtue of 
its single employer and alter ego 
status, GBS, violated Section 8(a)(5) and (1) by failing to provide 
information sought by Local 537, which information was neces-
sary for and relevant to the Union™s performance of its duties as 
the collective-bargaining representative of Mercury™s bargaining 
unit employees.  
REMEDY 
GBS and Mercury 
 Mercury employed employees to perform bargaining unit 
work at rates of remuneration below those specified in the 
19951998 collective-bargaining agreement between NEMCA 
and Local 537. Additionally both GBS and Mercury failed to 
make payments to the Union Funds.  
The Respondents contend that the usual remedy in these cir-
cumstances would not result in any 
substantial payments either to 
the employees involved or to the Union Funds (due to the deso-
late financial circumstances faced by both GBS and Mercury) 
and that, accordingly, the only impact of the Board™s ordering 
such a remedy would be the collapse of Mercury. That, however, 
is a matter for consideration by th
e parties in connection with any further settlement discussions in which they may choose to en-
gage; it is not a factor that can here be taken appropriately into 
account in fashioning a remedy.
10  It may be that employees of Fallon-Williams incurred some 
expenses as a result of that Company™s violations of the Act (as 
discussed below). GBS and Merc
ury, as Fallon-Williams™ suc-
cessors, are jointly and severally liable to those employees for 
those expenses.  
The recommended Order therefore requires that GBS and 
Mercury:  
 1. Abide by the terms of the current collective-bargaining 
agreement between NEMCA and Local 537. 
2. Jointly and severally pay to their unit employees, with in-

terest computed in accordance with 
New Horizons for the 
Retarded, 283 NLRB 1173 (1987): 
(a) the difference between (i) the remuneration that Mer-
cury™s unit employees did receive, and (ii) such amounts as 
those employees would have received had Mercury 
complied with the applicab
le collective bargaining 
agreements, and  
(b) any expenses incurred by the unit employees of 
Fallon-Williams, GBS and Mercury that resulted from 
Fallon-Williams™, GBS™
s, or Mercury™s failure to make re-
quired benefit fund payments.  
3. Jointly and severally make whole Local 537 and its asso-
ciated funds for the losses suffered from GBS™s and Mer-
cury™s failure to comply with
 their contractual obligations.
11  See 
Merryweather Optical Co.
, 240 NLRB 1213, 1216 
(1979). 
 Turning to the Respondents™ failure to respond to Local 537™s 
information request, at this juncture the Union seeks only that 

part of the requested information that relates specifically to Mer-
                                                          
 10 GBS™s and Mercury™s financial circumstances suggest that the 
usual notice language (ﬁWE WILL make whole our employees . . . .ﬂ) 
will be misleading in the sense that it
 is unlikely that any of GBS™s or Mercury™s employees will in fact be
 made whole. But it does not ap-
pear to be Board policy to take
 that into account. See, e.g., 
Redway 
Carriers, 301 NLRB 1113, 1118 (1991).  
11 Although make whole remedies are generally limited to those vio-
lations of the Act that occurred within 6 months of the unfair labor 

practice charge, as discussed above the Respondents did not raise Sec. 
10(b) as a defense. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 612cury (as opposed to information about either Fallon-Williams or GBS). The recommended order requires GBS and Mercury to provide this information about Mercury.  Fallon-Williams The recommended order requires Fallon-Williams to cease failing to honor its contractual obligations toward Local 537. See Redway Carriers, supra, fn. 10, 301 NLRB at 1113 (ﬁIt is well settled that mere discontinuance in business does not necessarily render moot allegations of unfair labor practices against a re-spondentﬂ).  Fallon-Williams™ indebtedness to the Union Funds was paid in full by GBS and, therefore, no make whole remedy requiring payment by Fallon-Williams to the Union Funds is warranted. It is conceivable, however, that some of Fallon-Williams™ employ-ees incurred expenses as a result of Fallon-Williams™ failure to make required benefit fund payments. The recommended order requires Fallon-Williams, jointly and severally with GBS and Mercury, to make whole, with interest, any Fallon-Williams employees who suffered such expenses. Interest shall be com-puted in accordance with New Horizons for the Retarded, 283 NLRB 1173 (1987). Fallon-Williams™ cessation of operations in June 1995 raises an issue about what to do about a notice to employees. The rec-ommended order deals with this by requiring Fallon-Williams to mail copies of a notice to all unit employees it employed subse-quent to the date on which Fallon-Williams first failed to make the required payments to the Union Funds.  [Recommended Order omitted from publication.]    